EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared L. DuJack on August 18th, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 2, Lines 1-2, “the floating foundation” has been changed to -- the hull -- 
In Claim 3, Lines 1-2, “the floating foundation” has been changed to -- the hull -- 
In Claim 4, Lines 1-2, “the floating foundation” has been changed to -- the hull -- 
In Claim 10, Line 1, “the static” has been changed to -- a static -- 
In Claim 11, Line 1, “the static” has been changed to -- a static -- 
Claim 15 has been cancelled.
In Claim 16, Line 16, “respective suspension means” has been changed to -- respective counterweight suspension means –
In Claim 18, Line 4, “hull buoyancy tanks” has been changed to -- the hull buoyancy tanks – 
In Claim 19, Line 2, “the wind turbine tower” has been changed to -- a wind turbine tower – 
Examiner’s Amendment Summary
The above Examiner’s amendment was made to address antecedent and clarity issues under 112(b).
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group A- I as set forth in the Office action mailed on 02/05/2020 , has been reconsidered in view of the allowability of claim to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Furthermore, Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745